Grant, J.
(after stating the facts). The order striking the bill from the files was a final determination of the right of the complainant to pursue her remedy against the auditor general, and was, therefore, a final order from which an appeal will lie. Webster v. Hitchcock, 11 Mich. 56.
The decision of the court in sustaining the demurrer is not before us. Complainant, not having appealed from that decision, has acquiesced therein. Her amended bill,
except in one point, viz., in eliminating the State treasurer therefrom, does not remedy the other defects for which the demurrer was sustained. We may say that one of the main purposes of the bill is to set aside the decrees of the court in chancery under which the complainant’s lands were sold. This cannot be done by collateral attack. Cook v. Auditor General, 124 Mich. 430; Monroe v. Winegar, 128 Mich. 309.
The bill is not one for leave to file a bill of review or a petition to open the decree for the correction of errors. Neither does the complainant bring herself within section 70 of the general tax law (1 Comp. Laws, § 3893), which provides that no sale shall be set aside after confirmation, except where the taxes were paid or the property was exempt from taxation. Neither is any want of jurisdiction alleged in the court wherein the decree was made. Berkey v. Burchard, 119 Mich. 101. It follows that the amended bill of complaint was properly stricken from the files as to the auditor general.
As to the other defendants who have answered, or who *254have been defaulted, the suit remains in the court below for such action as the circuit court may deem proper. The auditor general was the only party making the motion to strike from the files, and is the only party affected by the granting of the motion. .
Decree affirmed.
Montgomery, Ostrander, Hooker, and Moore, JJ., concurred.